Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kyung et al. (US 20120306790).

As to claim 1, Kyung et al. teach:
1. A device (fig. 1A) comprising:
 a first electrode 12a; 
a second electrode 12b; 
a polymer element 14 disposed between the first electrode and the second electrode; and 
a control circuit 18 configured to apply a first electrical potential to the first electrode and a second electrical potential to the second electrode (para 0055 excerpt below), wherein: 


    PNG
    media_image1.png
    209
    795
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    550
    753
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    271
    827
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    196
    791
    media_image4.png
    Greyscale

As to claim 2/1, Kyung et al. teach:
2. The device of claim 1, wherein the first electrical potential and the second electrical potential are substantially identical (excerpt above).

As to claim 3/1, Kyung et al. teach:
3. The device of claim 1, wherein: the first electrode and the second electrode are electrically interconnected, and the control circuit is configured to apply a common electrical potential to both the first electrode and the second electrode (since the potentials are same polarity and the electrodes are electrically connected via the control circuit, fig above).

As to claim 4/1, Kyung et al. teach:
4. The device of claim 1, wherein the polymer element comprises an electroactive polymer (since it is capacative).

As to claim 5/1, Kyung et al. teach:
5. The device of claim 1, wherein the polymer element is generally homogeneous (cellulose acetate is homogenous, para 0058 excerpt below).

    PNG
    media_image5.png
    204
    802
    media_image5.png
    Greyscale

As to claim 6/1, Kyung et al. teach:
6. The device of claim 1, wherein the polymer element includes a plurality of nanovoids (see porous structure, excerpt above).

As to claim 8/1, Kyung et al. teach:
8. The device of claim 1, wherein: the plurality of nanovoids has a non-uniform distribution within the dielectric layer, and the device provides a non-uniform mechanical response to application of the first electrical potential to the first electrode and the second electrical potential to the second electrode (the nanovoids are the sponge like pores that are non-uniformly distributed, the deformation is also non-uniform since the pores are non-uniform).

As to claim 9/1, Kyung et al. teach:
9. The device of claim 1, wherein the first electrode 22a is disposed on a first substrate 27a and the second electrode 22b is disposed a second substrate 27b.

As to claim 10/9, Kyung et al. teach:
10. The device of claim 9, wherein the first substrate comprises a flexible polymer film (since it is flexible, see fig below).

    PNG
    media_image6.png
    401
    754
    media_image6.png
    Greyscale

As to claim 11/1, Kyung et al. teach:
11. The device of claim 1, wherein the device is a component of a wearable device (cameras are wearable).

    PNG
    media_image7.png
    140
    801
    media_image7.png
    Greyscale


As to claim 13/1, Kyung et al. teach:
13. The device of claim 1, wherein the device is positioned adjacent to an electroactive device, wherein the device and the electroactive device cooperatively provide a cumulative displacement when both the device and the electroactive device are actuated.

    PNG
    media_image8.png
    307
    814
    media_image8.png
    Greyscale

As to claim 14, Kyung et al. teach:
14. A device 110 comprising: 
a first device comprising a first pair of electrodes 112a; a second device comprising a second pair of electrodes 112b; and a control circuit (not shown however it is the same as the other embodiments) configured to apply a first electrical potential to each electrode of the first pair of electrodes and a second electrical potential between the second pair of electrodes, wherein: 
a first distance between the first pair of electrodes is increased by electrostatic repulsion when the first electrical potential is applied to each electrode of the first pair of electrodes (the deformation is the claimed distance created by repulsion, para 0057 excerpt below), and a second distance between the second pair of electrodes is decreased when the second electrical potential is applied between the second pair of electrodes (the deformation is the claimed distance created by repulsion, para 0057 excerpt below).

As to claim 15/14, Kyung et al. teach:
15. The device of claim 14, further comprising an electroactive polymer element 114 located between the first pair of electrodes.

As to claim 16/14, Kyung et al. teach:
16. The device of claim 14, further comprising an electroactive polymer element 114 located between the second pair of electrodes.

As to claim 17/14, Kyung et al. teach:
17. The device of claim 14, wherein: the first pair of electrodes comprises a first electrode and a second electrode, the first electrode is disposed on a first substrate 27a, the second electrode is disposed on a second substrate 27b, and the first substrate and the second substrate each comprise a flexible polymer (since it is flexible, see fig above).

As to claim 18, Kyung et al. teach:
18. A method of electrical actuation, comprising: 
applying a first electrical potential (via control circuit 18) to a first electrode 12a; and 
applying, during application of the first electrical potential to the first electrode, a second electrical potential to a second electrode (since both signals have same polarity, see excerpts above), wherein: 
the first electrical potential has the same polarity as the second electrical potential (para 0055 excerpt below), thereby inducing a repulsive electrostatic force between the first electrode and the second electrode (the deformation is the claimed distance created by repulsion, para 0057 excerpt below), and increasing a separation 

As to claim 19/18, Kyung et al. teach:
19. The method of claim 18, further comprising subsequently applying electrical potentials having opposite polarities to the first electrode and the second electrode respectively, thereby inducing an attractive force between the first electrode and the second electrode (see excerpt above).

As to claim 20/19, Kyung et al. teach:
20. The method of claim 19, wherein the polymer element comprises an electroactive polymer, and the attractive force results, at least in part, from an electrically induced compression of the polymer element.

    PNG
    media_image5.png
    204
    802
    media_image5.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyung et al. in view of Visitacion et al. (US 20140266647).

As to claim 12/11, Kyung et al. has been discussed above, re claim 11; but does not teach that the wearable device is a glove or a head-mounted device.

Visitacion et al. teach that the wearable device is a glove or a head-mounted device to provide an augmented reality device.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Kyung et al. so that the wearable device is a glove or a head-mounted device, as taught by Visitacion et al. so as to provide a haptic augmented reality device.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyung et al. in view of Parker et al. (US 20120029416).

As to claim 7/1, Kyung et al. has been discussed above, but does not teach that  the plurality of nanovoids is generally uniformly distributed within the polymer element.

Parker et al. teaches that the plurality of nanovoids is generally uniformly distributed within the polymer element to produce a uniform mechanical response (since the nanovoids are uniformly distributed).

    PNG
    media_image9.png
    694
    274
    media_image9.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Kyung et al. so that the plurality of nanovoids is generally uniformly distributed within the polymer element, as taught by Parker et al. so as to provide a uniform mechanical response.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.